--------------------------------------------------------------------------------

SEARCH BY HEADLINES.COM CORP.

2012 STOCK OPTION PLAN

            This 2012 Stock Option Plan (this “Plan”) provides for the grant of
options to acquire shares of common stock (each, a “Share”), par value of
US$0.001 per Share, of Search By Headlines.com Corp., a Nevada corporation (the
“Company”). For the purposes of Eligible Employees (as defined below) who are
subject to income tax in the United States, stock options granted under this
Plan that qualify under Section 422 of the United States Internal Revenue Code
of 1986, as amended (the “Code”), are referred to in this Plan as “Incentive
Stock Options”. Incentive Stock Options, stock options that do not qualify under
Section 422 of the Code (“Non-Qualified Stock Options”) and stock options
granted to non-United States residents under this Plan are referred to
collectively as “Options”.

1.            PURPOSE

1.1          The purpose of this Plan is to:

  (a)

retain the services of valued key employees, directors, officers and consultants
of the Company, and such other persons as the Plan Administrator shall select in
accordance with Section 3 below;

        (b)

to provide equity incentives to such persons and to encourage such persons to
acquire a greater proprietary interest in the Company, thereby strengthening
their incentive to achieve the objectives of the shareholders of the Company;

        (c)

to serve as an inducement in the retention of Company personnel.

1.2          This Plan shall at all times be subject to all legal requirements
relating to the administration of stock option plans, if any, under applicable
United States federal and state securities laws, Canadian provincial securities
laws, the Code, the Income Tax Act (Canada), the rules of any applicable stock
exchange or stock quotation system, and the rules of any foreign jurisdiction
applicable to Options granted to residents therein (collectively, the
“Applicable Laws”).

2.            ADMINISTRATION

2.1          This Plan shall be administered initially by the board of directors
of the Company (the “Board”), except that the Board may, in its discretion,
establish a committee composed of two (2) or more members of the Board to
administer this Plan, which committee (the “Committee”) may be an executive,
compensation or other committee, including a separate committee especially
created for this purpose. The Board or, if applicable, the Committee is referred
to herein as the “Plan Administrator”.

2.2          If and so long as the Common Stock is registered under Section
12(b) or 12(g) of the United States Securities Exchange Act of 1934, as amended
(the “Exchange Act”), the Board shall consider in selecting the Plan
Administrator and the membership of any Committee, with respect to any persons
subject or likely to become subject to Section 16 of the Exchange Act, the
provisions regarding (a) “outside directors” as contemplated by Section 162(m)
of the Code, and (b) “Non-Employee Directors” as contemplated by Rule 16b-3
under the Exchange Act.

2.3          The Committee shall have the powers and authority vested in the
Board hereunder (including the power and authority to interpret any provision of
this Plan or the terms of any Option). The members of any such Committee shall
serve at the pleasure of the Board. A majority of the members of the Committee
shall constitute a quorum, and all actions of the Committee shall be taken by a
majority of the members present. Any action may be taken by a written instrument
signed by all of the members of the Committee and any action so taken shall be
fully effective as if it had been taken at a meeting of the members of the
Committee.

--------------------------------------------------------------------------------

- 2 -

2.4          The Board may at any time amend, suspend or terminate this Plan,
subject to such shareholder approval as may be required by Applicable Laws,
including the rules of an applicable stock exchange or other national market
system, provided that:

  (a)

no Options may be granted during any suspension of this Plan or after
termination of this Plan; and

        (b)

any amendment, suspension or termination of this Plan will not affect Options
already granted, and such Options will remain in full force and effect as if
this Plan had not been amended, suspended or terminated, unless mutually agreed
otherwise between the Optionee (as defined below) and the Plan Administrator,
which agreement will have to be in writing and signed by the Optionee and the
Company.

2.5 Subject to the provisions of this Plan, and with a view to effecting its
purpose, the Plan Administrator shall have sole authority, in its absolute
discretion, to:

  (a)

construe and interpret this Plan;

        (b)

define the terms used in this Plan;

        (c)

prescribe, amend and rescind the rules and regulations relating to this Plan;

        (d)

correct any defect, supply any omission or reconcile any inconsistency in this
Plan;

        (e)

grant Options under this Plan;

        (f)

determine the individuals to whom Options shall be granted under this Plan and
whether the Option is an Incentive Stock Option or a Non-Qualified Stock Option,
or otherwise;

        (g)

determine the time or times at which Options shall be granted under this Plan;

        (h)

determine the number of Shares subject to each Option, the exercise price of
each Option, the duration of each Option and the times at which each Option
shall become exercisable;

        (i)

determine all other terms and conditions of the Options; and

        (j)

make all other determinations and interpretations necessary and advisable for
the administration of this Plan.

2.6          All decisions, determinations and interpretations made by the Plan
Administrator shall be binding and conclusive on all participants in this Plan
and on their legal representatives, heirs and beneficiaries, subject to any
contrary determination by the Board.

3.            ELIGIBILITY

3.1          Incentive Stock Options may be granted to any individual who, at
the time the Option is granted, is an employee of the Company or any Related
Company (as defined below) and is subject to income tax in the United States
(each, an “Eligible Employee”), provided that any grant of Incentive Stock
Options will be conditional upon compliance with all applicable federal and
state securities laws.

3.2          Non-Qualified Stock Options may be granted to Eligible Employees
and to such other persons who are not Eligible Employees as the Plan
Administrator shall select, subject to any Applicable Laws, provided that any
grant of Options to an Optionee (as defined herein) who is a U.S. Person will be
conditional upon compliance with all applicable federal and state securities
laws.

--------------------------------------------------------------------------------

- 3 -

3.3          Optionees who are U.S. Persons may be required to provide
additional documentation to the Company prior to any grant of Options becoming
effective.

3.4          Options may be granted in substitution for outstanding options of
another company in connection with the merger, consolidation, acquisition of
property or stock or other reorganization between such other company and the
Company or any subsidiary of the Company. Options also may be granted in
exchange for outstanding Options.

3.5          Any person to whom an Option is granted under this Plan is referred
to as an “Optionee”. Any person who is the owner of an Option is referred to as
a “Holder”.

3.6          As used in this Plan, the term “Related Company” shall mean any
company (other than the Company) that is a “Parent Company” of the Company or
“Subsidiary Company” of the Company, as those terms are defined in Sections
424(e) and 424(f), respectively, of the Code (or any successor provisions) and
the regulations thereunder (as amended from time to time).

4.            STOCK

4.1          The Plan Administrator is authorized to grant Options to acquire up
to a total of 5,400,000 Shares of the Company’s authorized but unissued or
reacquired common stock. The number of Shares with respect to which Options may
be granted hereunder is subject to adjustment as set forth in Section 5.1(n)
hereof. In the event that any outstanding Option expires or is terminated for
any reason, the Shares allocable to the unexercised portion of such Option may
again be subject to an Option granted to the same Optionee or to a different
person eligible under Section 3 of this Plan; provided however, that any
cancelled Options will be counted against the maximum number of Shares with
respect to which Options may be granted to any particular person as set forth in
Section 5.1(a)(ii) hereof.

5.            TERMS AND CONDITIONS OF OPTIONS

5.1          Each Option granted under this Plan shall be evidenced by a written
agreement approved by the Plan Administrator (each, an “Agreement”). Agreements
may contain such provisions, not inconsistent with this Plan, as the Plan
Administrator in its discretion may deem advisable. All Options also shall
comply with the following requirements:

  (a)

Type of Option

         

For Optionees that are subject to income tax in the United States, each
Agreement shall state whether the Option is intended to be an Incentive Stock
Option or a Non-Qualified Stock Option, provided that:

          (i)

in the absence of action to the contrary by the Plan Administrator in connection
with the grant of an Option, all Options shall be Non-Qualified Stock Options;

          (ii)

the aggregate fair market value (determined at the Date of Grant, as defined
below) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by an Optionee subject to income tax in the
United States during any calendar year (granted under this Plan and all other
stock option plans of the Company, a Related Company or a predecessor company)
shall not exceed US$100,000, or such other limit as may be prescribed by the
Code as it may be amended from time to time (the “Annual Limit”); and

          (iii)

any portion of an Option which exceeds the Annual Limit shall not be void but
rather shall be a Non-Qualified Stock Option.


--------------------------------------------------------------------------------

- 4 -

  (b)

Number of Shares

         

Each Agreement shall state the number of Shares to which it pertains. The number
of Options to be granted to any Optionee will be determined by the Plan
Administrator at the time of grant.

          (c)

Date of Grant

         

Each Agreement shall state the date the Plan Administrator has deemed to be the
effective date of the grant of the Option for purposes of this Plan (the “Date
of Grant”).

          (d)

Option Price

         

Each Agreement shall state the price per Share at which an Option is
exercisable. The Plan Administrator shall act in good faith to establish the
exercise price of each Option in accordance with Applicable Laws at the time the
Option is granted, provided that:

          (i)

the per Share exercise price for an Incentive Stock Option or any Option granted
to a “covered employee” as such term is defined for purposes of Section 162(m)
of the Code (a “Covered Employee”) shall not be less than the fair market value
per Share at the Date of Grant as determined by the Plan Administrator in good
faith;

          (ii)

with respect to Incentive Stock Options granted to greater-than-ten percent
(>10%) shareholders of the Company (as determined with reference to Section
424(d) of the Code), the exercise price per Share shall not be less than one
hundred ten percent (110%) of the fair market value per Share at the Date of
Grant as determined by the Plan Administrator in good faith; and

          (iii)

Options granted in substitution for outstanding options of another company in
connection with the merger, consolidation, acquisition of property or stock, or
other reorganization involving such other company and the Company or any
subsidiary of the Company may be granted with an exercise price equal to the
exercise price for the substituted option of the other company, subject to any
adjustment consistent with the terms of the transaction pursuant to which the
substitution is to occur.

          (e)

Duration of Options

         

At the time of the grant of an Option, the Plan Administrator shall designate,
subject to Section 5.1(h) below, the expiration date of the Option, which date
shall not be later than ten (10) years from the Date of Grant, provided that the
expiration date of any Incentive Stock Option granted to a greater- than-ten
percent (>10%) shareholder of the Company (as determined with reference to
Section 424(d) of the Code) shall not be later than five (5) years from the Date
of Grant.

          (f)

Vesting Schedule

          (i)

No Option shall be exercisable until it has vested. The vesting schedule for
each Option shall be specified by the Plan Administrator at the time of grant of
the Option.

          (ii)

The Plan Administrator may specify a vesting schedule for all or any portion of
an Option based on the achievement of performance objectives established in
advance of the commencement by the Optionee of services related to the
achievement of the performance objectives. Performance objectives may be
expressed in terms of one or more of the following: return on equity, return on
assets, Share price, market share, sales, earnings per Share, costs, net
earnings, net worth, inventories, cash and cash equivalents, gross margin or the
Company’s performance relative to its internal business plan, or such other
terms as determined and directed by the Board. Performance objectives may be in


--------------------------------------------------------------------------------

- 5 -

 

respect of the performance of the Company as a whole (whether on a consolidated
or unconsolidated basis), a Related Company, or a subdivision, operating unit,
product or product line of either of the foregoing. Performance objectives may
be absolute or relative and may be expressed in terms of a progression or a
range. An Option that is exercisable (in full or in part) upon the achievement
of one or more performance objectives may be exercised only following written
notice to the Optionee and the Company by the Plan Administrator that the
performance objective has been achieved.

            (g)

Acceleration of Vesting

           

The vesting of any Option may be accelerated by the Plan Administrator at such
times and in such amounts as it shall determine in its sole discretion. The
vesting of Options also shall be accelerated under the circumstances described
in Section 5.1(n) below.

            (h)

Term of Option

            (i)

Options that have vested as specified by the Plan Administrator or in accordance
with this Plan, shall terminate and cease to be exercisable, to the extent not
previously exercised, immediately upon the occurrence of the first of the
following events:

            A.

the expiration of the Option, as designated by the Plan Administrator in
accordance with Section 5.1(e) above;

            B.

the date of an Optionee’s resignation or termination of employment or
contractual relationship with the Company or any Related Company for cause (as
determined in the sole discretion of the Plan Administrator);

            C.

the expiration of three (3) months from the date of an Optionee’s termination of
employment or contractual relationship with the Company or any Related Company
for any reason whatsoever other than resignation, cause, death or Disability (as
defined below); or

            D.

the expiration of one year (1) from termination of an Optionee’s employment or
contractual relationship by reason of death or Disability (as defined below).

            (ii)

Upon the death of an Optionee, any vested Options held by the Optionee shall be
exercisable only by the person or persons to whom such Optionee’s rights under
such Option shall pass by the Optionee’s will or by the laws of descent and
distribution of the Optionee’s domicile at the time of death and only until such
Options terminate as provided above.

            (iii)

For purposes of this Plan, unless otherwise defined in an Agreement,
“Disability” shall mean medically determinable physical or mental impairment
which has lasted or can be expected to last for a continuous period of not less
than six (6) months or that can be expected to result in death. The Plan
Administrator shall determine whether an Optionee has incurred a Disability on
the basis of medical evidence acceptable to the Plan Administrator. Upon making
a determination of Disability, the Plan Administrator shall, for purposes of
this Plan, determine the date of an Optionee’s termination of employment or
contractual relationship.

            (iv)

Unless accelerated in accordance with Section 5.1(g) above, unvested Options
shall terminate immediately upon the Optionee resigning from, or the Company
terminating, the Optionee’s employment or contractual relationship with the
Company or any Related Company for any reason whatsoever, including death or
Disability.


--------------------------------------------------------------------------------

- 6 -

  (v)

For purposes of this Plan, transfer of employment between or among the Company
and/or any Related Company shall not be deemed to constitute a termination of
employment with the Company or any Related Company. For purposes of this Plan,
employment shall be deemed to continue while the Optionee is on military leave,
sick leave or other bona fide leave of absence (as determined by the Plan
Administrator). The foregoing notwithstanding, employment shall not be deemed to
continue beyond the first ninety (90) days of such leave, unless the Optionee’s
re-employment rights are guaranteed by statute or by contract.

          (i)

Exercise of Options

          (i)

Options shall be exercisable, in full or in part, at any time after vesting,
until termination. If less than all of the Shares included in the vested portion
of any Option are purchased, the remainder may be purchased at any subsequent
time prior to the expiration of the Option term. No portion of any Option for
less than 1,000 Shares (as adjusted pursuant to Section 5.1(n) below) may be
exercised, provided that if the vested portion of any Option is less than 1,000
Shares, it may be exercised with respect to all Shares for which it is vested.
Only whole Shares may be issued pursuant to an Option, and to the extent that an
Option covers less than one Share, it is unexercisable.

          (ii)

Options or portions thereof may be exercised by a Holder giving written notice
to the Company, which notice shall specify the number of Shares to be purchased,
and be accompanied by payment in the amount of the aggregate exercise price for
the Shares so purchased, which payment shall be in the form specified in Section
5.1(j) below. The Company shall not be obligated to issue, transfer or deliver a
certificate representing any Shares to the Holder of any Option until provision
has been made by the Holder, to the satisfaction of the Company, for the payment
of the aggregate exercise price for all Shares for which the Option shall have
been exercised and for satisfaction of any tax withholding obligations
associated with such exercise.

          (iii)

During the lifetime of an Optionee, Options are exercisable only by the Optionee
or, in the case of a Non-Qualified Stock Option, transferee who takes title to
such Option in the manner permitted by Section 5.1(l) hereof.

          (j)

Payment upon Exercise of Option

         

Upon the exercise of any Option, the aggregate exercise price shall be paid to
the Company in cash, by wire transfer or, if the funds are drawn from a Canadian
bank, by certified cheque. In addition, if pre-approved in writing by the Plan
Administrator, who may arbitrarily withhold consent, the Holder may pay for all
or any portion of the aggregate exercise price by complying with one or more of
the following alternatives:

          (i)

by delivering to the Company Shares previously held by such Holder, or by the
Company withholding Shares otherwise deliverable pursuant to exercise of the
Option, which Shares received or withheld shall have a fair market value at the
date of exercise (as determined by the Plan Administrator) equal to the
aggregate exercise price to be paid by the Optionee upon such exercise; or

          (ii)

by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise.

          (k)

No Rights as a Shareholder

         

A Holder shall have no rights as a shareholder with respect to any Shares
covered by an Option until such Holder becomes a record holder of such Shares,
irrespective of whether such Holder has given


--------------------------------------------------------------------------------

- 7 -

 

notice of exercise. Subject to the provisions of Section 5.1(n) hereof, no
rights shall accrue to a Holder and no adjustments shall be made on account of
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights declared on, or created in, the
Shares for which the record date is prior to the date the Holder becomes a
record holder of the Shares covered by the Option, irrespective of whether such
Holder has given notice of exercise.

            (l)

Transfer of Option

            (i)

Options granted under this Plan and the rights and privileges conferred by this
Plan may not be transferred, assigned, pledged or hypothecated in any manner
(whether by operation of law or otherwise) other than by will or by applicable
laws of descent and distribution or pursuant to a qualified domestic relations
order, and shall not be subject to execution, attachment or similar process;
provided that, subject to Applicable Laws:

            A.

for Non-Qualified Stock Options or Options granted to non-US residents, any
Agreement may provide, or be amended to provide, that an Option to which it
relates is transferable without payment of consideration to immediate family
members of the Optionee or to trusts or partnerships or limited liability
companies established exclusively for the benefit of the Optionee and the
Optionee’s immediate family members; or

            B.

for Incentive Stock Options, the Optionee’s heirs or administrators may exercise
any portion of an Optionee’s vested and outstanding Options within one year of
the Optionee’s death.

            (ii)

Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of any Option or of any right or privilege conferred by this Plan contrary to
the provisions hereof, or upon the sale, levy or any attachment or similar
process upon the rights and privileges conferred by this Plan, such Option shall
thereupon terminate and become null and void.

            (m)

Securities Regulation and Tax Withholding

            (i)

No Option shall be granted and no Shares shall be issued with respect to the
exercise of any Options unless the grant of such Options, the exercise of such
Options and the issuance and delivery of such Shares shall comply with all
Applicable Laws, and such issuance shall be further subject to the approval of
counsel for the Company with respect to such compliance, including the
availability of an exemption from prospectus and registration requirements of
all Applicable Laws for the issuance of such Options or Shares. The inability of
the Company to obtain from any regulatory body the authority deemed by the
Company to be necessary for the lawful grant and issuance of any Options or
Shares under this Plan, or the unavailability of an exemption from prospectus or
registration requirements for the grant and issuance of any Options or Shares
under this Plan, as determined by the Plan Administrator in its sole discretion,
shall relieve the Company of any liability with respect to the non-issuance or
sale of such Options or Shares.

            (ii)

As a condition to the exercise of any Option, the Plan Administrator may require
the Holder to make certain representations and warranties in writing at the time
of such exercise. At the option of the Plan Administrator, a stop-transfer order
against such Shares may be placed on the stock books and records of the Company,
and a legend indicating that the Shares may not be pledged, sold or otherwise
transferred unless an opinion of counsel is provided stating that such transfer
is not in violation of any Applicable Laws may be stamped on the certificates
representing such Shares in order to assure an exemption from registration. The
Plan Administrator also may require such other documentation as may from time to
time be necessary to comply with federal,


--------------------------------------------------------------------------------

- 8 -

 

provincial or state securities laws. THE COMPANY HAS NO OBLIGATION TO UNDERTAKE
REGISTRATION OF OPTIONS OR THE SHARES ISSUABLE UPON THE EXERCISE OF OPTIONS.

            (iii)

The Holder shall pay to the Company by cash, by wire transfer or, if the funds
are drawn from a Canadian bank, by certified cheque, promptly upon exercise of
an Option or, if later, the date that the amount of such obligations becomes
determinable, all applicable federal, state, provincial, local and foreign
withholding taxes that the Plan Administrator, in its discretion, determines to
result upon exercise of an Option or from a transfer or other disposition of
Shares acquired upon exercise of an Option or otherwise related to an Option or
Shares acquired in connection with an Option. Upon approval of the Plan
Administrator, a Holder may satisfy such obligation by complying with one or
more of the following alternatives selected by the Plan Administrator:

            A.

by delivering to the Company Shares previously held by such Holder or by the
Company withholding Shares otherwise deliverable pursuant to the exercise of the
Option, which Shares received or withheld shall have a fair market value at the
date of exercise (as determined by the Plan Administrator) equal to any
withholding tax obligations arising as a result of such exercise, transfer or
other disposition; or

            B.

by complying with any other payment mechanism approved by the Plan Administrator
from time to time.

            (iv)

The grant of Options and entering into any Agreement with respect to Options or
the issuance, transfer or delivery of certificates representing Shares pursuant
to the exercise of Options may be delayed, at the discretion of the Plan
Administrator, until the Plan Administrator is satisfied that the applicable
requirements of the federal, provincial and state securities laws and the
withholding provisions under Applicable Laws have been met and that the Holder
has paid or otherwise satisfied any withholding tax obligation as described in
Section 5.1(m)(iii) above.

            (n)

Stock Dividend or Reorganization

            (i)

If: (1) the Company shall at any time be involved in a transaction described in
Section 424(a) of the Code (or any successor provision) or any “corporate
transaction” described in the regulations thereunder; (2) the Company shall
declare a dividend payable in, or shall subdivide, reclassify, reorganize, or
combine, its Common Stock; or (3) any other event with substantially the same
effect shall occur, the Plan Administrator shall, subject to Applicable Laws,
with respect to each outstanding Option, proportionately adjust the number of
Shares subject to such Option and/or the exercise price per Share so as to
preserve the rights of the Holder after the event as substantially proportionate
to the rights of the Holder prior to such event, and to the extent that such
action shall include an increase or decrease in the number of Shares subject to
outstanding Options, the number of Shares available under Section 4 of this Plan
and the exercise price for such Options shall automatically be increased or
decreased, as the case may be, proportionately, without further action on the
part of the Plan Administrator, the Company, the Company’s shareholders, or any
Holder, so as to preserve the proportional rights of the Holder.

            (ii)

In the event that the presently authorized capital stock of the Company is
changed into the same number of Shares with a different par value, or without
par value, the stock resulting from any such change shall be deemed to be Common
Stock within the meaning of this Plan, and each Option shall apply to the same
number of Shares of such new stock as it applied to old Shares immediately prior
to such change.


--------------------------------------------------------------------------------

- 9 -

  (iii)

If the Company shall at any time declare an extraordinary dividend with respect
to the Common Stock, whether payable in cash or other property, the Plan
Administrator may, subject to applicable law, in the exercise of its sole
discretion and with respect to each outstanding Option, proportionately adjust
the number of Shares subject to such Option and/or adjust the exercise price per
Share so as to preserve the rights of the Holder after the event as
substantially proportionate to the rights of the Holder prior to such event, and
to the extent that such action shall include an increase or decrease in the
number of Shares subject to outstanding Options, the number of Shares available
under Section 4 of this Plan shall automatically be increased or decreased, as
the case may be, proportionately, without further action on the part of the Plan
Administrator, the Company, the Company’s shareholders, or any Holder.

        (iv)

The foregoing adjustments to the Option terms or the number of Shares subject to
Options shall be made by the Plan Administrator, or by any successor
administrator of this Plan, or by the applicable terms of any assumption or
substitution document.

        (v)

The grant of an Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge, consolidate or dissolve, to
liquidate, or to sell or transfer all or any part of its business or assets.

6.            EFFECTIVE DATE; SHAREHOLDER APPROVAL

6.1          Incentive Stock Options may be granted by the Plan Administrator
from time to time on or after the date on which this Plan is adopted (the
“Effective Date”) through the day immediately preceding the tenth anniversary of
the Effective Date.

6.2          All other Options may be granted by the Plan Administrator on or
after the Effective Date and until this Plan is terminated by the Board in its
sole discretion.

6.3          Termination of this Plan shall not terminate any Option granted
prior to such termination.

6.4          If required by Applicable Laws, the approval of shareholders of the
Company shall be obtained for any reduction in the exercise price of any Option.

6.5          Any Incentive Stock Options granted by the Plan Administrator prior
to the approval of this Plan by the shareholders of the Company shall be granted
subject to ratification of this Plan by the shareholders of the Company within
twelve (12) months after the Effective Date. If such shareholder ratification is
sought and not obtained, all Incentive Stock Options granted prior thereto and
thereafter shall be considered Non-Qualified Stock Options and any Options
granted to Covered Employees will not be eligible for the exclusion set forth in
Section 162(m) of the Code with respect to the deductibility by the Company of
certain compensation.

7.            NO OBLIGATIONS TO EXERCISE OPTION

7.1          The grant of an Option shall impose no obligation upon an Optionee
to exercise such Option.

8.            NO RIGHT TO OPTIONS OR TO EMPLOYMENT

8.1          Whether or not any Options are to be granted under this Plan shall
be exclusively within the discretion of the Plan Administrator, and nothing
contained in this Plan shall be construed as giving any person any right to
participate under this Plan.

8.2            The grant of an Option shall in no way constitute any form of
agreement or understanding binding on the Company or any Related Company,
express or implied, that the Company or any Related Company will employ or
contract with an Optionee for any length of time, nor shall it interfere in any
way with the Company’s or,

--------------------------------------------------------------------------------

- 10 -

where applicable, a Related Company’s right to terminate an Optionee’s
employment at any time, which right is hereby reserved.

9.            INDEMNIFICATION OF PLAN ADMINISTRATOR

9.1          In addition to all other rights of indemnification they may have as
members of the Board, members of the Plan Administrator shall be indemnified by
the Company for all reasonable expenses and liabilities of any type or nature,
including attorneys’ fees, incurred in connection with any action, suit or
proceeding to which they or any of them are a party by reason of, or in
connection with, this Plan or any Option granted under this Plan, and against
all amounts paid by them in settlement thereof (provided that such settlement is
approved by independent legal counsel selected by the Company), except to the
extent that such expenses relate to matters for which it is adjudged that such
Plan Administrator member is liable for willful misconduct; provided, that
within fifteen (15) days after the institution of any such action, suit or
proceeding, the Plan Administrator member involved therein shall, in writing,
notify the Company of such action, suit or proceeding, so that the Company may
have the opportunity to make appropriate arrangements to prosecute or defend the
same.

10.          AMENDMENT OF PLAN

10.1        The Plan Administrator may, subject to Applicable Laws, at any time,
modify, amend or terminate this Plan or modify or amend Options granted under
this Plan, including, without limitation, such modifications or amendments as
are necessary to maintain compliance with Applicable Laws, provided that:

  (a)

no amendment with respect to any outstanding Option which has the effect of
reducing the benefits afforded to the Holder thereof shall be made without the
consent of such Holder;

        (b)

the events triggering acceleration of vesting of any outstanding Option may be
modified, expanded or eliminated without the consent of the Holder thereof;

        (c)

the Plan Administrator may make the effectiveness of any such amendment
conditional on the receipt of shareholder approval at such time and in such
manner as the Plan Administrator may consider necessary for the Company to
comply with, or to avail the Company and/or the Optionees of the benefits of,
any Applicable Laws, including any securities, tax, market listing or other
administrative or regulatory requirement; and

        (d)

the Plan Administrator may not increase the number of Shares available for
issuance on the exercise of Incentive Stock Options without the approval of the
shareholders of the Company.

10.2 Without limiting the generality of Section 10.1 hereof, the Plan
Administrator may modify grants to persons who are eligible to receive Options
under this Plan who are foreign nationals or employed outside Canada and the
United States to recognize differences in local law, tax policy or custom.

Effective Date: ____________________, 2012

--------------------------------------------------------------------------------